Citation Nr: 1409008	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  11-25 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey



THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) benefits, to include recognition of the appellant as the Veteran's surviving spouse.



ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel







INTRODUCTION

The appellant indicated that the Veteran had active duty service from November 1967 to March` 1971; these dates are currently unverified in the record.  The appellant has additionally indicated that the Veteran died in March 2006; though that is also unsubstantiated by the record.  

The appellant in this case is applying for DIC benefits as the Veteran's surviving spouse.  Although the Veteran's alleged dates of service and date of death are unsubstantiated in the record, the Board finds such verification is not necessary at this time, in light of its finding that the appellant is not a proper claimant in this case, as further discussed below.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 letter of determination by the Department of Veterans Affairs (VA) Regional Office (RO), which denied eligibility for DIC benefits because the appellant was not the Veteran's surviving spouse.  The appellant timely appealed that decision.

The appellant indicated on her September 2011 substantive appeal, VA Form 9, that she wished to testify at a Board hearing before a Veterans Law Judge; she was scheduled for a December 2011 hearing before a Veterans Law Judge and was informed of that hearing in an October 2011 letter.  The appellant failed to appear for that hearing and therefore her hearing request is deemed to be withdrawn with prejudice at this time.


FINDINGS OF FACT

1.  The Veteran and the appellant were married in June 1971.

2.  The appellant and the Veteran were divorced in March 2005.  

3.  The evidence of record does not demonstrate that the Veteran and the appellant were married at the time of-or were remarried prior to-the Veteran's death.


CONCLUSION OF LAW

The criteria establishing recognition of the appellant as surviving spouse, and as a proper claimant for DIC benefits, have not been met.  38 U.S.C.A. §§ 101, 1102, 1304, 1541 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.50, 3.53, 3.54 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In the context of a claim for DIC benefits, § 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  Although there are particularized notice obligations with respect to a claim for DIC benefits, there is no preliminary obligation on the part of VA to conduct a predecisional adjudication of the claim prior to providing a § 5103(a)-compliant notice.  

Here, the appellant was sent a letter in August 2010 that provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the appellant in the development of the claim.  This duty includes assisting her in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the all of the information necessary to adjudicate the claim at this time.  Moreover, the appellant's statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  Nor is there any evidence to suggest that there is any outstanding evidence with respect to the appellant's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

VA death benefits may be paid to a surviving spouse who was married to the Veteran (1) one year or more prior to the Veteran's death or (2) for any period of time, if a child was born of the marriage, or was born to them before the marriage.  38 U.S.C.A. §§ 1102, 1304, 1541 (West 2002 & Supp. 2011); 38 C.F.R. § 3.54 (2013).  One claiming to be the spouse of a veteran has the burden to come forward with a preponderance of evidence of a valid marriage under the laws of the appropriate jurisdiction.  See Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991).

The term "surviving spouse" is defined as a person of the opposite sex who (1) was the lawful spouse of a veteran at the time of the Veteran's death, and (2) who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death, except where there was a separation which was due to the misconduct of, or procured by, the Veteran without fault of the spouse, and (3) who has not remarried.  38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b)(1); see Gregory v. Brown, 5 Vet. App. 108 (1993).  Further, she must not have lived with another person of the opposite sex and held herself out openly to the public to be the spouse of such other person.  38 C.F.R. § 3.50(b)(2).

The requirement that there must be continuous cohabitation from the date of marriage to the date of death of the Veteran will be considered as having been met when the evidence shows that any separation was due to the misconduct of, or procured by, the Veteran without fault of the surviving spouse.  Temporary separations which occur, including those caused for the time being through fault of either party, will not break the continuity of the cohabitation.  38 C.F.R. § 3.53(a) (2013).

In determining whether there was continuous cohabitation, the statements of the surviving spouse as to the reason for the separation will be accepted in the absence of contradictory information.  If the evidence establishes that the separation was either procured by the Veteran, or was by mutual consent and that the parties lived apart for purposes of convenience, health, business, or any other reason that did not show an intent on the part of the surviving spouse to desert the Veteran, the continuity of the cohabitation will not be considered as having been broken.  See 38 C.F.R. § 3.53(b); see also Alpough v. Nicholson, 490 F.3d 1352 (Fed. Cir. 2007).

State laws will not control in determining questions of desertion; however, due weight will be given to findings of fact in court decisions made during the life of the Veteran on issues subsequently involved in the application of this section.  38 C.F.R. § 3.53(b).  Consequently, the Federal Circuit has stated that "a separation by mutual consent does not constitute desertion unless the separation resulted from misconduct or communication of a definite intent to end the marriage by the surviving spouse."  

The evidence of record demonstrates that in June 1971, the appellant and the Veteran were married; however, the record also reflects that the Veteran and the appellant were divorced in March 2005.  The finality of that divorce decree is not challenged by the appellant in the record.

In her statements on appeal, the appellant has indicated that she was married to the Veteran for 33 years, but that in 2005, she divorced the Veteran because of his drug problem.  She indicated that the Veteran died in March 2006, less than a year after the divorce.  She further stated that the Veteran still financially supported her after the divorce.  In her substantive appeal, she argues that she should be awarded benefits because the divorce was the Veteran's fault due to his drug problem and she could no longer tolerate it; she reiterates that she was married to the Veteran for 33 years.

She submitted two lay statements from C.J. and A.L., both dated in August 2010, that the Veteran and the appellant had an apparent history of separating and reuniting over a period of 20 to 30 years.  A.L.'s statement additionally noted that the Veteran had a drug problem, but that he always provided for the appellant and made sure she was "taken care of."

Based on the evidence of record, the Board must find that the appellant is not entitled to recognition as the Veteran's surviving spouse for the purposes of being a proper claimant for DIC benefits, including to a death pension.  

The evidence of record is clear that the Veteran and the appellant married in June 1971 and were divorced in March 2005.  The final divorce decree is of record.  The appellant stated that the Veteran died less than a year later, in March 2006, and has not alleged that she and the Veteran remarried between March 2005 and the Veteran's death in March 2006.  

Although the Veteran and the appellant were at one time married, the statute and regulations are clear that she and the Veteran had to have been married or remarried at the time of the Veteran's death.  She obviously was not married to the Veteran at the time of the Veteran's death, as documented by the New Jersey divorce decree and confirmed by the appellant's own statements.

The Board need not address the other portions of the claim at this time, including the fault of separation, because a separation of the parties only needs to be discussed with regards to a married couple who are not continuously co-habitating.  There is a legal difference between a divorce-which has the legal effect of ending a legal relationship-and a separation (either unilateral or mutual, in nature)-which does not end a legal relationship.  As the parties were divorced in this case, there does not need to be a discussion of separation in this case, as there was no legal relationship after the March 2005 final divorce decree.  

Because the appellant and the Veteran were not married, the reason for the divorce in this case is of no consequence.

Although the Board sympathizes with the appellant in this case that the Veteran had a drug problem which ultimately led to her divorcing the Veteran, who then died within a year of that divorce, the Board cannot legally find in this case that the appellant was the surviving spouse of the Veteran at the time of his death, as it is clear that they were divorced in March 2005, prior to the Veteran's death.  There is likewise no evidence to demonstrate the parties were remarried after March 2005 and prior to the Veteran's death.  There is no evidence of record which refutes these findings, including the appellant's own lay statements.

As the Veteran and appellant were not married at the time of the Veteran's death, either officially or by common law principles, the appellant cannot be the Veteran's surviving spouse.  See 38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b)(1); Gregory, supra, Aguilar, supra.  Such a lack of a valid marriage at the time of the Veteran's death is dispositive in this case and ends the inquiry.  Accordingly, the Board finds that the appellant cannot be recognized as the surviving spouse in this case, and thus, entitlement to DIC benefits must be denied as the appellant is not a proper claimant for those benefits.  See 38 C.F.R. § 3.50; Aguilar, supra; Gregory, supra.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  Because the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Recognition of the appellant as the surviving spouse, and as a proper claimant to the award of DIC benefits, is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


